* But the Court stopped them, saying they were all agreed that the plaintiff was entitled to judgment on the verdict. The Chief' Justice observed that he had always conceived that by insolvency, in the acts of Congress, was to be understood some overt and notorious act, which the laws of the state recognize as an insolvency, (a)

Judgment on the verdict.


{a) [Prince vs. Bartlet, S. C. in Error, 8 Cranch, 431.— United States vs. Hooe, 3 Cranch, 91. — M'Lean vs. Rankin, 3 Johns. Rep. 370.— Watkins vs. Otis, 2 Pick. 88. — Canard vs. The Atlantic Ins. Co., 1 Peters's R. S. C. 438.— Thellusson vs. Smith, 3 Wheat. 396. — Farmers Mechanics Bank. vs. Smith, 6 Wheat. 131. — Ed.]